DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 02/14/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2021 has been considered by the examiner.

Remarks
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 103 rejection presented in the previous office action.

Allowable Subject Matter
Claims 29-33, 35-37, and 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 29, the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, a display apparatus comprising a plurality of light emitting diode packages, wherein each of the light emitting diode packages comprises: a reflector comprising a distributed Bragg reflector including alternately stacked layers having different indices of refraction to reflect at least a part of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2017/0062664) discloses a light emitting diode package structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887